Citation Nr: 0306744	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  02-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had nine years and nine months of active military 
service, to include the period from June 1951 to September 
1957.

This appeal arises from a February 2001 rating decision by 
the Atlanta, Georgia, Department of Veterans' Affairs (VA) 
Regional Office (RO).  The veteran appealed, and in September 
2002, the Board remanded the claim for additional 
development.  

The veteran and his representative appeared before the 
undersigned Veterans Law Judge at a hearing at the Central 
Office in Washington, D.C. in February 2003.  The veteran's 
representative submitted a motion to advance the case on the 
docket, which was granted.


FINDINGS OF FACT

1.  The RO denied a claim for service connection for a right 
knee condition in August 1999.  The veteran was notified of 
his procedural and appellate rights in an August 1999 letter; 
however, he did not submit a notice of disagreement within 
one year of this decision.

2.  New evidence received since the RO's August 1999 decision 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran's right knee condition is related to his 
service.


CONCLUSIONS OF LAW

1.  The RO's August 1999 decision, which denied a claim for 
service connection for a bilateral knee disorder, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).  

2.  New and material evidence has been received since the 
RO's August 1999 decision, and the claim for a right knee 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2002).

3.  A right knee disability was incurred as a result of the 
veteran's active duty.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2002).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claims to reopen 
were filed prior to August 29, 2001.  

In August 1999, the RO denied the veteran's claim of 
entitlement to service connection for a right knee condition.  
The veteran was notified of this decision and of his 
procedural and appellate rights by an August 1999 letter.  
The veteran did not file a notice of disagreement to this 
decision within one year of receipt of the decision 
notification.  As such, the August 1999 determination was 
final.  38 U.S.C.A. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).  
 
The veteran subsequently filed to reopen his claim for a 
right knee disability.  In February 2001, the RO denied the 
claim.  It appears that the RO's February 2001 decision 
denied the claim on the merits, without determining whether 
new and material evidence had been presented.  Regardless of 
the determination reached by the RO, the Board must find that 
new and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).

The evidence of record at the time of the RO's August 1999 
decision included the veteran's service medical records, 
which showed that he sustained a right knee injury in April 
1950 during a parachute jump.  X-rays were negative.  The 
assessments included internal derangement of right knee with 
effusion into the joint.  He was admitted to the hospital the 
next day, where he apparently received treatment and physical 
therapy through the first week of June.  The veteran's 
September 1957 separation examination report indicated that 
his lower extremities were clinically evaluated as normal.  

The post-service medical records consisted of VA examination 
reports, dated in 1958, 1964 and 1968, VA outpatient 
treatment reports, dated between 1986 and 1999, a May 1964 
examination report from Richard A. Smith, M.D., and a May 
1999 examination report from Moses Matovu, M.D.  This 
evidence showed that the veteran first received treatment for 
right knee symptoms in December 1986, with occasional 
treatment thereafter.  The diagnoses included right knee 
arthralgia and rule out DJD (degenerative joint disease).

At the time of the RO's August 1999 decision, there was no 
competent evidence of a nexus between a right knee disorder 
and the veteran's service, and the RO denied the claim.  

Evidence received since the RO's August 1999 decision 
includes 1989 reports from the Atlanta Sports Medicine 
Clinic, a February 2003 examination report from Stuart P. 
Wetzel, M.D., and a February 2001 VA magnetic resonance 
imagining (MRI) report for the right knee.  Dr. Wetzel stated 
that the veteran had osteoarthritis of the right knee that 
was posttraumatic in nature, and that it was the result of 
his service.  The MRI report shows that the veteran's right 
knee has multiple areas of high signal abnormality within the 
patella and the femur that were consistent with a bone 
bruise, that there is evidence of a small partial tear or 
strain of the patellar tendon, and that there is a popliteal 
cyst.  

The submitted evidence includes competent evidence of a right 
knee disorder, and competent evidence of a nexus between a 
right knee disorder and the veteran's service.  In summary, 
the submitted evidence pertains to the evidentiary defect 
which was the basis for the RO's denial of the veteran's 
claim in August 1999.  The Board further finds that the 
submitted evidence bears directly and substantially upon the 
issue at hand.  Such evidence is both new and material, and 
serves to reopen the claim.  38 C.F.R. § 3.156(a).  

II.  Service Connection

The veteran asserts that he has a right knee disability due 
to injuries sustained during parachute jumps during his 
service.  In part, he argues that he had to be evacuated for 
hospitalization after he sustained injuries in a parachute 
jump in about 1952.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  
Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The Board finds that the evidence indicates that the 
veteran's right knee disability is related to his service.  
As an initial matter, the Board points out that there is 
considerable circumstantial and nonmedical evidence to 
support the claim.  The veteran's service records show that 
he earned a Master Parachutist Badge, and he has submitted an 
article which indicates that this requires at least 65 jumps.  
The veteran's service medical records show that he was 
hospitalized in 1950 after he suffered injuries during a 
parachute jump, and that he received about six weeks of 
treatment.  The impression was that he had an internal 
derangement of the right knee.  In September 1958, the RO 
granted service connection for compression fractures of the 
low back with traumatic arthritis, and a review of the RO's 
decision shows that it determined his low back condition was 
secondary to trauma from parachute jumps.  

Since 1958, the veteran himself has consistently reported 
that he sustained severe injuries in an (undocumented) 
parachute injury in about 1951 or 1952.  See April 1958 and 
August 1964 VA examination reports; see also December 1986 
and March 1999 VA outpatient treatment reports.  In addition, 
although there is no medical evidence of hospitalization or 
treatment for parachute injuries in 1951 or 1952, there are 
lay statements from the veteran's commanding officer and 
another veteran who served with the veteran stating that the 
veteran had to be evacuated for hospitalization after he 
sustained injuries in another parachute jump in about 1952.  
In a February 2001 lay statement, D.X.S. states that he knew 
the veteran prior to his service, and that the veteran was 
unable to pass a job physical at a copper mine shortly after 
his separation from service due to leg and back problems.  

The medical evidence reveals evidence of trauma to the right 
knee, to include a right knee bone bruise, posttraumatic 
osteoarthritis and a small partial tear or strain of the 
patellar tendon.  However, there is no evidence to show that 
the veteran sustained a right knee injury at any time after 
separation from service.  Finally, Dr. Wetzel has concluded 
that the veteran's posttraumatic osteoarthritis of the right 
knee is the result of his service.  His opinion is competent 
evidence of a nexus between a right knee disability and the 
veteran's service.  It appears that Dr. Wetzel's opinion was 
based on review of the claims file and sound medical 
judgment.  Moreover, there is no medical evidence of record 
to refute the professional medical opinion of the physician 
and there are no prevailing reasons to doubt the credibility 
or probative value of the physician's statement supporting 
the claim for a right knee disorder.  Given the foregoing, 
the Board finds that the benefit of the doubt is resolved in 
favor of the veteran.  Accordingly, service connection is 
warranted for the veteran's right knee disability.

VCAA

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.


ORDER

Service connection for a right knee disability is granted. 



	                        
____________________________________________
	CHERYL MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

